United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2859
                                  ___________

Jerry McCauley,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Dave Dormire; Arthur Woods;            *
David Webster; Mark Schreiber;         * [UNPUBLISHED]
Billy Galloway; Jim Crosby;            *
Marian Ortbals; Henry Jackson;         *
Tami Surface; Lisa Jones; Brian Geoke, *
                                       *
            Appellees.                 *
                                 ___________

                            Submitted: August 20, 2007
                               Filed: August 24, 2007
                                ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Missouri inmate Jerry McCauley appeals the district court’s 28 U.S.C. § 1915A
preservice dismissal of his 42 U.S.C. § 1983 complaint. McCauley has moved to
proceed in forma pauperis (IFP) on appeal. We grant IFP status, affirm in part, and
reverse in part.
       In prison disciplinary proceedings, McCauley was convicted of conduct
violations for escape and fraud. As a result, he was placed in disciplinary segregation.
In a complaint and amended complaint (filed with leave of court) McCauley claimed
that the conduct of the disciplinary proceedings violated his due process and equal
protection rights, and that the disciplinary convictions were not supported by “some
evidence.” McCauley also alleged that defendants Dave Dormire, Arthur Woods,
David Webster, Jim Crosby, Marian Ortbals, and Lisa Jones--notwithstanding their
knowledge that the disciplinary charges were false--were involved in issuing the
disciplinary charges, allowing them to proceed, and convicting McCauley, and that
these defendants acted in retaliation for McCauley’s protest of a plan to rotate library
law clerks (of which McCauley was one) and his refusal to quit voluntarily after the
plan was overruled; for exercising his right to remain silent when questioned by
institutional investigators; and for writing letters of complaint to state officials. As
evidence of retaliatory motive, McCauley pointed to alleged statements made by some
defendants that they would teach him not to complain, and that they were going to
“get rid” of all law clerks who complained. McCauley further alleged that members
of the Missouri Board of Probation and Parole violated his rights by denying him
parole based on the “bogus” escape violation.

      Finally, McCauley also alleged that defendants Dormire, Woods, and Tami
Surface (1) confiscated McCauley’s legal materials, including his copy of a responsive
pleading from the Missouri Attorney General’s office--filed in McCauley’s state
proceeding in which he had petitioned to overturn his conviction--and (2) denied him
meaningful access to the prison law library and the assistance of prison law clerks.
Accordingly, McCauley alleged, he was prevented from preparing a reply prior to the
decision to deny his state petition, which resulted in the petition being denied.

      We agree with the district court that McCauley did not state a due process claim
based on his prosecution and punishment for the disciplinary charges, see Sandin v.
Conner, 515 U.S. 472, 483-86 (1995); Portley-El v. Brill, 288 F.3d 1063, 1065 (8th

                                          -2-
Cir. 2002) (this court has consistently held that administrative and disciplinary
segregation are not atypical and significant hardships that would trigger due process
protections as described in Sandin), and that he had no liberty interest in the
possibility of parole, see Adams v. Agniel, 405 F.3d 643, 645 (8th Cir. 2005) (per
curiam) (Missouri parole statutes create no liberty interest under state law in parole
board’s discretionary decisions). We also agree that McCauley’s allegations did not
state an equal protection claim. See Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 984
(8th Cir. 2004) (to succeed on equal protection claim, inmate must show he is treated
differently than similarly situated class of inmates, and that different treatment
burdens fundamental right and bears no rational relation to any legitimate penal
interest).

        We conclude, however, that McCauley stated a retaliatory-discipline claim,
based on his allegations that defendants made statements suggesting a retaliatory
motive, that they knew he had not committed the rule infraction, and that the
conviction was not supported by “some evidence.” See Moore v. Plaster, 266 F.3d
928, 931-33 (8th Cir. 2001) (retaliatory-discipline claim may proceed where
disciplinary action is not supported by “some evidence”); Goff v. Burton, 7 F.3d 734,
738 (8th Cir. 1993) (prison officials cannot impose disciplinary sanction against
prisoner in retaliation for prisoner’s exercise of constitutional right). We also
conclude that, at this early procedural stage, McCauley’s allegations were sufficient
to state an access-to-courts claim. See White v. Kautzky, Nos. 05-3750/06-1791,
2007 WL 2033335 at *2-3 (8th Cir. July 17, 2007) (to prove violation of right of
meaningful access to courts, prisoner must establish state has not provided opportunity
to litigate claim, which resulted in actual injury; to prove actual injury, prisoner must
demonstrate that nonfrivolous legal claim had been frustrated or was being impeded);
Marshall v. Knight, 445 F.3d 965, 968-69 (7th Cir. 2006) (reversing dismissal of
access-to-courts claim where prison employees allegedly diminished prisoner’s access
to prison law library to point of being non-existent, causing him to lose custodial
credit time because of inability to research and prepare for court hearing; prisoner

                                           -3-
states access-to-courts claim when he alleges denial of access to legal materials caused
potentially meritorious claim to fail).

      Accordingly, we reverse the dismissal of McCauley’s retaliatory-discipline
claim as to defendants Dormire, Woods, Webster, Crosby, Ortbals, and Jones; and we
reverse the dismissal of his access-to-courts claims as to defendants Dormire, Woods,
and Surface. In all other respects and as to all other defendants, we affirm.
                        ______________________________




                                          -4-